DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-13 of U.S. Patent No. 11,089,172 (hereafter ‘172). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter.
With respect to claim 1, claim 1 of ‘172 teaches an image forming apparatus configured to form an image on a recording material, comprising: a first outer cover having a common positioning portion (projection) provided thereon; a second outer cover adjacent to said first outer cover in a first direction, said second outer cover having a first positioning portion (first recess) provided thereon; a third outer cover adjacent to said first outer cover in the first direction and adjacent to said second outer cover in a second direction crossing the first direction, said third outer cover having a second positioning portion (second recess) provided thereon; wherein the common positioning portion is configured to engage with both the first positioning portion and the second positioning portion at an inner position which is apart inside from a surface of said first outer cover. (any portion of the positioning portions which is not on the surface is an inner position)
	With respect to claim 2, claims 1-2 of ‘172 teach said first, second and third outer covers are covers configured to cover the same side surface of said image forming apparatus, and wherein with respect to a vertical direction, said second and third outer covers are provided above said first outer cover.
	With respect to claim 3, claim 3 of ‘172 teaches said second outer cover has a size extending from the side surface of said image forming apparatus to an upper surface of said image forming apparatus, and wherein at an upper surface portion of said second outer cover, an operating panel is provided.
	With respect to claim 4, claim 4 of ‘172 teaches said third outer cover has a size extending from the side surface of said image forming apparatus to an upper surface of said image forming apparatus, and wherein at the upper surface of said image forming apparatus including said third outer cover, an image reading unit configured to read an image on an original is mountable.
	With respect to claim 5, claim 5 of ‘172 teaches between said second and third outer covers, a recess configured to position said second and third outer covers relative to each other is provided.
	With respect to claim 6, claim 6 of ‘172 teaches further comprising a frame, wherein said second and third outer covers are connected with said frame, and wherein a distance from an outer cover surface of said first outer cover to the common positioning portion is smaller than a distance from an outer cover surface of said second and third outer covers to a connecting portion of said frame.
With respect to claim 8, claim 8 of ‘172 teaches a multi-function printer comprising: an image forming unit configured to form an image on a recording material; an image reading unit mounted on said image forming unit and configured to read an image on a document; wherein said image forming unit includes: a first outer cover having a common positioning portion (projection) provided thereon; a second outer cover adjacent to said first outer cover in a first direction, said second outer cover having a first positioning portion (first recess) provided thereon; a third outer cover adjacent to said first outer cover in the first direction and adjacent to said second outer cover in a second direction crossing the first direction, said third outer cover having a second positioning portion (second recess) provided thereon, wherein the common positioning portion is configured to engage with both the first positioning portion and the second positioning portion at an inner position which is apart inside from a surface of said first outer cover. (any portion of the positioning portions which is not on the surface is an inner position)
	With respect to claim 9, claims 8-9 of ‘172 teach said first, second and third outer covers are covers configured to cover the same side surface of said image forming apparatus, and wherein with respect to a vertical direction, said second and third outer covers are provided above said first outer cover.
	With respect to claim 10, claim 10 of ‘172 teaches said second outer cover has a size extending from the side surface of said image forming unit to an upper surface of said image forming unit, and wherein at an upper surface portion of said second outer cover, an operating panel is provided.
	With respect to claim 11, claim 11 of ‘172 teaches said third outer cover has a size extending from the side surface of said image forming unit to an upper surface of said image forming unit, and wherein said image reading unit is mounted on the upper surface of said image forming unit including said third outer cover.
	With respect to claim 12, claim 12 of ‘172 teaches between said second and third outer covers, a recess configured to position said second and third outer covers relative to each other is provided.
	With respect to claim 13, claim 13 of ‘172 teaches said image forming unit further includes a frame, wherein said second and third outer covers are connected with said frame, and wherein a distance from an outer cover surface of said first outer cover to the common positioning portion is smaller than a distance from an outer cover surface of said second and third outer covers to a connecting portion of said frame.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-11 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Muraki et al. (US 2007/0002290, hereafter Muraki)
	With respect to claim 1, Muraki teaches an image forming apparatus configured to form an image on a recording material, comprising: a first outer cover (front portion of lower housing 2) having a common positioning portion (upper edge) provided thereon; a second outer cover (LCD panel 37) adjacent to said first outer cover in a first direction (vertically), said second outer cover having a first positioning portion (lower edge) provided thereon; a third outer cover adjacent to said first outer cover in the first direction and adjacent to said second outer cover in a second direction crossing the first direction (horizontally), said third outer cover having a second positioning portion (lower edge) provided thereon; wherein the common positioning portion is configured to engage with both the first positioning portion and the second positioning portion at an inner position which is apart inside from a surface of said first outer cover. (par. 65-66, 80-83, Figs. 1-2) (Note: any portion of the positioning portions which is not on the surface is an inner position)

With respect to claim 8, Muraki teaches a multi-function printer comprising: an image forming unit configured to form an image on a recording material; an image reading unit mounted on said image forming unit and configured to read an image on a document; wherein said image forming unit includes: a first outer cover having a common positioning portion provided thereon; a second outer cover adjacent to said first outer cover in a first direction, said second outer cover having a first positioning portion provided thereon; a third outer cover adjacent to said first outer cover in the first direction and adjacent to said second outer cover in a second direction crossing the first direction, said third outer cover having a second positioning portion provided thereon, wherein the common positioning portion is configured to engage with both the first positioning portion and the second positioning portion at an inner position which is apart inside from a surface of said first outer cover.
	With respect to claims 2 and 9, Muraki teaches said first, second and third outer covers are covers configured to cover the same side surface of said image forming apparatus, and wherein with respect to a vertical direction, said second and third outer covers are provided above said first outer cover. (Figs. 1-2)
	With respect to claims 3 and 10, Muraki teaches said second outer cover has a size extending from the side surface of said image forming apparatus to an upper surface of said image forming apparatus, and wherein at an upper surface portion of said second outer cover, an operating panel (LCD panel 37) is provided. (pars. 80-83, Figs. 1-2)
With respect to claims 4 and 11, Muraki teaches said third outer cover has a size extending from the side surface of said image forming apparatus to an upper surface of said image forming apparatus, and wherein at the upper surface of said image forming apparatus including said third outer cover, an image reading unit (image reading unit 5) configured to read an image on an original is mountable. (pars. 66-67, Figs. 1-2)
With respect to claims 6 and 13, Muraki teaches further comprising a frame, wherein said second and third outer covers are connected with said frame, and wherein a distance from an outer cover surface of said first outer cover to the common positioning portion is smaller than a distance from an outer cover surface of said second and third outer covers to a connecting portion of said frame. (Figs. 1-2)

Allowable Subject Matter
Claims 7 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	With respect to claims 7 and 14, the prior art fails to teach or render obvious wherein the first positioning portion of said second outer cover and the second positioning portion of said third outer cover which are provided correspondingly to the common positioning portion have cap shapes which open to a side where the common positioning portion is covered with the first and second positioning portions and wherein cap-shaped open portions of the first and second positioning portions are provided opposed to each other.
	With respect to claims 15-17, the prior art fails to teach or render obvious wherein the common positioning portion is configured to engage with both the first positioning portion and the second positioning portion so as to restrict a movement of said second cover and said third cover relative to said first cover in the first direction and a third direction opposite to the first direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/Primary Examiner, Art Unit 2853